A petition for a rehearing having been filed, the following opinion, overruling the petition, was delivered by
Ray, J.
The appellee asks a rehearing in this case, on the ground, first, that the record does not purport to set forth all the evidence submitted to the court below upon the motion to set aside the default.
*294The record shows that the motion was made upon the affidavits filed.. In our opinion, it would not have been proper for the court to have received counter affidavits, denying the truth of the facts averred as constituting the defense. This would have been simply trying the merits of the action upon affidavits, and if the party had suffered default through his mistake, inadvertence, surprise, or excusable neglect, he was entitled, upon an affidavit showing facts constituting a meritorious defense, to have the truth of those facts passed upon by a jury. Nor can the truth of the facts stated as a cause for having the default' set aside, be determined upon an issue raised by counter affidavits.
The second ground upon which the rehearing is asked is, that under the ninety-ninth section of the practice act, the application is addressed to the discretion of the court below, and the .exercise of that discretion cannot be reviewed in this court. We have been cited to cases in the Court of Appeals of New York, where it has been held that such applications are addressed to the discretion of the judge before whom they are made, and that the exercise of that discretion will not be reviewed upon appeal. Such, however, has not been the rule in this State, but it has always been that the court must exercise a sound legal discretion, and that from an abuse of that discretion an appeal would he to this court. It has been treated in the decisions in New York, to which we are referred, as a mere question of practice. The case under consideration, in our opinion, involves the substantial rights of the defendant. In the case of Alvord et al. v. Gere, 10 Ind. 385, which was an application in the court below to set aside a default, and permit the defendants to file answers, the action of the lower court in refusing such application was reviewed, and the cause was reversed for the error committed by the court in refusing to grant the application. In all cases presented here, upon appeal, where the proper exercise of the discretion of the court in ruling upon the *295application has been questioned, the point has been considered and decided in this court. We have done so in this case, and see no reason, upon the authorities cited, to reverse our action. If the statute submitted the application to the will of the judge before whom it was made, our ruling might be otherwise, but where the substantial rights of the party are involved, and the statute requires the judge to exercise his discretion, his action, with all presumptions in favor of such action, is still subject to review in this court.
Stansifer and Winter, for appellants.
F. T. Ford, for appellee.
The petition for a rehearing is overruled.